Order of the Family Court, entered June 28, 1966, denying motion to vacate subpoena duces tecum unanimously reversed, on the law and the facts, and motion granted, without costs and without disbursements. In this action by a wife to enforce provisions for support, petitioner has served a subpoena duces tecum on the defendant husband’s mother. A similar subpoena to examine on the same subject matter *923and to produce the same documents had been served on the witness in a prior action for related relief in the Civil Court. The witness appeared in response to that subpoena and was examined fully. We can see no purpose in the examination currently sought except to inconvenience and harass the proposed witness. No necessity was shown and, in view of the fact that the information had already been obtained, it is doubtful that any valid purpose could be shown. Concur — Breitel, J. P., Rabin, McNally, Steuer and Capozzoli, JJ.